GARDNER, J.—
(dissenting). — This cause is reversed solely upon the supposed insufficiency of the averments of counts 2 and 3, which counts are set out in the report of the case. The two grounds of objection are treated in the majority opinion under ■designations “(a)” and “(b).”
The ground of objection indicated as “(a)”-is that the counts fail to “unequivocally aver * * * the foreman’s duty, not alone his acts, with respect to the operation of the brake on the hand car,” etc. As to count 3, the plaintiff has simply followed the statute, charging the injuries to the negligence of one Wall, who had charge or control of the operation of the hand car. Clearly the above ground of objection can have no reference to this count, although the majority opinion seems to proceed on the theory that it does. As to count 2, it likewise concluded in the language of the statute, but, in addition, describes more in detail the negligence of said Wall, as in suddenly and without warning applying the brakes to the car, thus slackening the speed so abruptly as to throw plaintiff forward and off the car. The objection seems to be that, notwithstanding the averment of facts which clearly and unequivocally show that there rested on Wall the duty not to so negligently act as to thus seriously injure the plaintiff, this duty is not alleged in a formal manner; and upon such consideration the majority opinion would reverse the judgment. No authority is cited in support of this proposition; .and I feel safe in the assertion that none can be found, rendered in modern times, which would require such strict formality when the facts averred show the duty plainly and unmistakably. Indeed, I have always understood that pleadings are to be construed .•according to the facts alleged. Such is the holding of this court *323in Rogers v. Brooks, 99 Ala. 31, 11 South. 753; L. & N. R. R. Co. v. Williams, infra, 73 South. 548; and cases cited in 4 Mayf. Dig. 447.
Passing to ground of objection “(b),” it appears to be confined to count 2, which avers that at the time of the injury plaintiff was in the “employ of defendant in the active discharge of his duty as laborer or groundman, assisting in repairing * * * telegraph wires. * * * As a part of said repairing * * * defendant operated hand cars along the the track of said * * * railway, and was on said day operating a hand car for the purpose of carrying * * * employees as well as instruments, poles and wires, and at said time and place plaintiff, with other employees of defendant, * * * was riding on said hand car.” This count then alleges that it was the duty of plaintiff, along with other employees, to crank or propel said hand car, but goes on to recite that at the time of the alleged negligent conduct of Foreman Wall plaintiff had just stopped cranking the hand car. It is this last expression that “plaintiff had just stopped cranking said hand car” which is held in the majority opinion to be fatal to the count, and this upon the .theory that it is contradictory of the averment that at the time of the injury plaintiff “was in the discharge of his duty.”
If this is sound reasoning, and the evidence should disclose that at the time of the accident plaintiff had just ceased cranking the car, he would not be entitled to recover. This would necessarily follow as a logical conclusion. The same reasoning would deny recovery for damages to the coal miner injured by some actionable negligence while in the mine, if it appeared that at the time of his' injury his pick had momentarily rested by his side and was not at that very instant in actual use.
But the court does not hold that, if plaintiff was not engaged in cranking the car at the very moment of the accident, he could not recover. No such proposition is announced, and clearly the court holds the very contrary. The evidence of plaintiff himself discloses that at the time of his injury he was not cranking the car, nor were the others, for the reason that the car was going down a rather steep grade and had sufficient momentum without being propelled.
The opinion expressly states that the issues under counts 2 and 3 are for the jury’s determination, and this notwithstanding the fact that plaintiff testified he was standing idle on the car,, *324looking to one side. So, of course, if it was the intention of the majority to hold that plaintiff was barred of recovery because he was not at the moment engaged in cranking the car, the opinion would have so stated, and it would have concluded that defendant was due the affirmative charge.
To hold that the expression in the count “defendant was not at the time cranking the car” is fatal to its sufficiency brings us inevitably to this situation: A case is presented where the plaintiff alleges in his complaint a fact which he testifies is the absolute truth, and which the court holds does not bar him of a right of recovery nor materialy affect his case; and yet the court at the same time says to the plaintiff that, because he did not allege this harmless truth in the second count of his complaint, the count is insufficient, and the judgment must be reversed. I respectfully submit that this presents an anomalous situation, a parallel of which I believe a search of the authorities will fail to disclose. The mere statement, of the proposition should suffice for its refutation. The plaintiff was very seriously hurt, and his evidence tends to show that he has suffered permanent injuries.
All the meritorious questions arising on this trial are shown by this opinion to have been decided adversely to the appellant, and the record shows that the material issues were properly and fairly submitted to the jury’s determination. The only error found in the record by the majority consists in the two questions above discussed as to counts 2 and 3. These counts speak for themselves, and to my mind appear to have been carefully prepared.
For my Brothers of the majority I have, of course, the highest respect and regard, but I have felt it my duty, in the exercise of a constitutional right, to record my earnest dissent, thus briefly stated, from the reversal of the cause upon such grounds, firmly believing, as I do, that this decision marks a decided step backward in the administration of justice.
Thomas, J., concurs in the above dissenting opinion.